Exhibit 10.2

 

INVESTORS’ RIGHTS AGREEMENT

 

This EIGHTH AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT (this “Agreement”)
is entered into as of September  1, 2020, by and among Skillz Inc., a Delaware
corporation (the “Target”), Flying Eagle Acquisition Corp., a Delaware
corporation (prior to the Effective Time, “Acquiror” and, at and after the
Effective Time, the “Company”) and certain Persons signatory hereto (and each
other Person who, after the date hereof, acquires capital stock of the Company
(or prior to the Closing, Acquiror or the Target) and becomes party to this
Agreement by executing a Joinder Agreement (such Persons, the “Stockholders”)).

 

WHEREAS, the Target and certain of the signatories hereto are parties to that
certain Seventh Amended and Restated Investors’ Rights Agreement of the Company,
dated as of April 15, 2020 (the “Target Investors’ Rights Agreement”);

 

WHEREAS, Acquiror and certain of the signatories hereto are parties to that
certain Registration Rights Agreement of the Acquiror, dated as of March 5, 2020
(the “Acquiror’s Registration Rights Agreement”);

 

WHEREAS, Acquiror and the Target are entering into an Agreement and Plan of
Merger with each other and FEAC Merger Sub Inc., a Delaware corporation and
wholly-owned subsidiary of Acquiror (“Merger Sub”), and Andrew Paradise, solely
in his capacity as the stockholder representative, pursuant to which (and
subject to the terms and conditions set forth therein) Merger Sub will merge
with and into the Target, with the Target surviving the merger (such agreement
as amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement” and the transactions contemplated by the Merger Agreement,
the “Transaction”);

 

WHEREAS, as inducement for Acquiror, the Target and Merger Sub to enter into the
Merger Agreement, the Target and the Stockholders who are the Investors and Key
Holders (as each term is defined in the Target Investors’ Rights Agreement) will
agree that, effective at the Effective Time, the Target Investors’ Rights
Agreement and certain other agreements with the Target will terminate and be of
no further force and effect; and

 

WHEREAS, as inducement for Acquiror, the Target and Merger Sub to enter into the
Merger Agreement, the Acquiror and the Stockholders who are the Sponsor and the
Holders (as each term is defined in the Acquiror’s Registration Rights
Agreement) will agree that, effective at the Effective Time, the Acquiror’s
Registration Rights Agreement will terminate and be of no further force and
effect.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, that parties hereto agree as follows:

 



 

 

 

Article I.
DEFINITIONS

 

Section 1.01         Definitions.

 

The following definitions shall apply to this Agreement:

 

“Accomplice” means collectively Atlas Venture Fund IX, L.P. and Atlas Venture
Fund VIII, L.P.

 

“Acquiror’s Registration Rights Agreement” has the meaning set forth in the
recitals.

 

“Affiliate” (i) with respect to any Person, has the meaning ascribed to such
term under Rule 12b-2 promulgated by the Commission under the Exchange Act, and
(ii) with respect to 32 Equity LLC, additionally means, any Member Club and any
Person owned directly or indirectly by all of the Member Clubs (but not owned by
any Person other than an Affiliate of 32 Equity LLC or any member of 32 Equity
LLC).

 

“Agreement” has the meaning set forth in the preamble.

 

“Amended and Restated Governing Documents” means the certificate of
incorporation and bylaws of the Company and as the same may be amended,
modified, supplemented or restated from time to time.

 

“Applicable Law” means all applicable provisions of constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York, New York, United States of America are
authorized or required by Applicable Law to close.

 

“Class A Common Stock” means the shares of Class A common stock, with par value
of $0.0001 per share, of the Company.

 

“Class B Common Stock” means the shares of Class B common stock, with par value
of $0.0001 per share, of the Company.

 

“Closing” means the closing of the Transaction.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means Class A Common Stock and Class B Common Stock and any other
shares of common stock of the Company issued or issuable with respect thereto
(whether by way of a stock dividend or stock split or in exchange for or upon
conversion of such shares or other equity interests or otherwise in connection
with a settlement of other equity interests, a combination of shares,
distribution, recapitalization, merger, consolidation, other corporate
reorganization or other similar event).

 



- 2 -

 

 

“Company” has the meaning set forth in the preamble.

 

“Company Equity Interest” means Common Stock or any other equity securities of
the Company, or securities exchangeable or exercisable for, or convertible into,
such other equity securities of the Company.

 

“control” (i) with respect to any Person, has the meaning ascribed to such term
under Rule 12b-2 promulgated by the Commission under the Exchange Act, and
(ii) with respect to any Interest, means the possession, directly or indirectly,
of the power to direct, whether by agreement, contract, agency or otherwise, the
voting rights or disposition of such Interest.

 

“Demanding Holders” has the meaning set forth in Section 5.02(a).

 

“Earnout Shares” has the meaning ascribed to it in the Merger Agreement.

 

“Effective Date” means the date on which the Effective Time occurs.

 

“Effective Time” has the meaning ascribed to it in the Merger Agreement.

 

“Effectiveness Deadline” has the meaning set forth in Section 5.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to a
transaction covered by Rule 145 under the Securities Act; (iii) a registration
on any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or (iv) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered.

 

“Family Group” means, with respect to a Person who is an individual, (i) such
individual’s spouse and descendants (whether natural or adopted), parents and
such parent’s descendants (whether natural or adopted) (collectively, for
purposes of this definition, “relatives”), (ii) such individual’s executor or
personal representative, (iii) any trust, the trustee of which is such
individual or such individual’s executor or personal representative and which at
all times is and remains solely for the benefit of such individual and/or such
individual’s relatives or (iv) an endowed trust or other charitable foundation,
but only if such individual or such individual’s executor or personal
representative maintains control over all voting and disposition decisions.

 

“Government Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Authority, the giving notice to, or registration with,
any Governmental Authority or any other action in respect of any Governmental
Authority.

 



- 3 -

 

 

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission or authority or other governmental
instrumentality, federal, state or local, domestic, foreign or multinational,
including any contractor acting on behalf of such agency, commission, authority
or governmental instrumentality.

 

“Interest” means the capital stock or other securities of the Company or any
Affiliated Company or any other interest or financial or other stake therein,
including, without limitation, the Company Equity Interests.

 

“Joinder Agreement” means the joinder agreement in form and substance of
Exhibit A attached hereto.

 

“Liens” has the meaning set forth in the Merger Agreement.

 

“Lock-up Period” has the meaning set forth in Section 2.01(a).

 

“Lock-Up Release Date” has the meaning set forth in Section 2.02(e).

 

“Maximum Number of Securities” has the meaning set forth in Section 5.02(c).

 

“Member Club” means any of the professional football member clubs of the
National Football League.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Merger Sub” has the meaning set forth in the recitals.

 

“Merger Shares” means (A) shares of Common Stock issued by Acquiror at the
Closing pursuant to Section 3.01(d) of the Merger Agreement (or issued in
connection with the exercise of options exchanged under Section 3.06(a) of the
Merger Agreement) and (B) the Stockholder Earnout Shares.

 

“Merger Warrants” means PubCo Warrants (as defined under the Merger Agreement)
as assumed and converted by Acquiror at the Closing pursuant to
Section 3.06(b) of the Merger Agreement.

 

“Minimum Amount” has the meaning set forth in Section 5.02(a).

 

“Misstatement” means an untrue statement of a material fact or an omission to
state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus, in the light of the circumstances under which they were made, not
misleading.

 

“own” or “ownership” (and derivatives of such terms) means (i) ownership of
record, and (ii) “beneficial ownership” as defined in Rule 13d-3 or
Rule 16a-1(a)(2) promulgated by the Commission under the Exchange Act (but
without regard to any requirement for a security or other interest to be
registered under Section 12 of the Securities Act of 1933, as amended).

 



- 4 -

 

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Piggyback Registration” has the meaning set forth in Section 5.03(a).

 

“Private Placement Warrants” has the meaning ascribed to it in the registration
statements, reports, schedules, forms, statements and other documents filed as
of the date first set forth above by the Acquiror with the Commission.

 

“Prospectus” means the prospectus included in any Registration Statement, as
supplemented by any and all prospectus supplements and as amended by any and all
post-effective amendments and including all material incorporated by reference
in such prospectus.

 

“Quarterly Allocation” has the meaning set forth in Section 2.02(e).

 

“Registrable Securities” shall mean (i) Common Stock and the shares of Common
Stock issued or issuable upon the conversion of Common Stock; (ii) the Private
Placement Warrants, including the shares of Common Stock issued or issuable upon
the exercise of any Private Placement Warrants; (iii) any outstanding shares of
Common Stock or any other equity security (including the shares of Common Stock
issued or issuable upon the exercise of any other equity security) of the
Company held by a Stockholder as of the date hereof, including the Earnout
Shares, and (iv) any other equity security of the Company issued or issuable
with respect to any such share of Common Stock by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization; provided, however, that as to any
particular Registrable Security, such securities shall cease to be Registrable
Securities when: (A) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (B) such securities shall have been
otherwise transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; (D) such securities may be sold without registration pursuant to
Rule 144 promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission) (“Rule 144”) with no volume, current public
information or other restrictions, requirements or limitations; or (E) such
securities have been sold to, or through, a broker, dealer or underwriter in a
public distribution or other public securities transaction.

 

“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 



- 5 -

 

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(i) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;

 

(ii) fees and expenses of compliance with securities or blue sky laws;

 

(iii) printing, messenger, telephone and delivery expenses;

 

(iv) reasonable fees and disbursements of counsel for the Company;

 

(v) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration (including the expenses of any “comfort letters” required by or
incident to such performance); and

 

(vi) reasonable fees and expenses of one (1) legal counsel selected by the
Demanding Holders in connection with an Underwritten Offering, not to exceed
$75,000.

 

“Registration Statement” means any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Representative” means, with respect to any Person, any director, officer,
employee, consultant, financial advisor, counsel, accountant or other agent of
such Person.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sponsor” means Eagle Equity Partners II, LLC.

 

“Sponsor Representative” means Harry E. Sloan or such other person appointed to
such capacity by Sponsor from time to time.

 

“Sponsor Shares” means shares of Common Stock owned, directly or indirectly, by
Harry E. Sloan, Jeff Sagansky or Eli Baker immediately following the Closing,
that were issued by Acquiror at the Closing upon conversion of shares of Class B
Common Stock of Acquiror issued prior to the Acquiror’s initial public offering,
including for the avoidance of doubt, Sponsor Earnout Shares.

 

“Sponsor Warrants” means Private Placement Warrants owned, directly or
indirectly, by Harry E. Sloan, Jeff Sagansky or Eli Baker immediately following
the Closing.

 

“Stockholders” has the meaning set forth in the preamble.

 



- 6 -

 

 

“Stockholder Block” means, with respect to (i) any Stockholder, such Stockholder
and such Stockholder’s Affiliates or Family Group, (ii) Sponsor, Sponsor and
such Sponsor’s Affiliates, and additionally means, the current or former holders
of equity interests in Sponsor (including, for the avoidance of doubt, each of
Harry E. Sloan, Jeff Sagansky and Eli Baker) and (iii) a Qualified Stockholder
(as such term is defined in the Amended and Restated Governing Documents), such
Qualified Stockholder’s Permitted Transferees (as such term is defined in the
Amended and Restated Governing Documents).

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

“Suspension Period” has the meaning set forth in Section 5.04(d).

 

“Target” has the meaning set forth in the preamble.

 

“Target Investors’ Rights Agreement” has the meaning set forth in the recitals.

 

“Transactions” has the meaning set forth in the recitals.

 

“Transaction Documents” means this Agreement, the Merger Agreement, and any
other agreements related to the Transactions.

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge, Lien,
hypothecation or similar disposition of, any Interest owned by a Person or any
interest (including a beneficial interest) in, or the ownership, control or
possession of, any Interest owned by a Person; provided, that any pledge of
Interests (but not any other Transfer upon foreclosure under any such pledge)
made in connection with a margin loan that has been approved under, or is not
otherwise in violation of, the Company’s insider trading policy shall not
constitute a “Transfer” for purposes of Section 2.01 of this Agreement.

 

“Underwriter” or “Underwriters” means a securities dealer who purchases any
Registrable Securities as principal in an Underwritten Offering and not as part
of such dealer’s market-making activities.

 

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an Underwriter in a firm commitment underwriting for distribution to
the public.

 

“WestCap” means collectively WestCap Skillz 2020 Co-Invest, LLC, WestCap Skillz
2020-A, LLC, and WestCap Skillz, LLC

 



- 7 -

 

 

Article II.
RESTRICTIONS ON TRANSFER

 

Section 2.01      General Restrictions on Transfer.

 

(a)           Except as set forth in Section 2.02, from the Effective Date until
the second anniversary of the Effective Date (the “Lock-up Period”), no
Stockholder shall Transfer any Sponsor Shares, Merger Shares or any shares of
Common Stock issued upon exercise of any Sponsor Warrants or Merger Warrants
beneficially owned by such Stockholder (collectively, the “Lock-Up Shares”).

 

(b)           Following the expiration of the Lock-up Period, the Lock-Up Shares
owned by any Stockholder may be sold without restriction under this Agreement,
other than the restriction set forth in Section 2.03(c) below.

 

Section 2.02      Permitted Transfers

 

(a)           Transfer to Company. The provisions of Section 2.01 shall not
apply to any Transfer by any Stockholder pursuant to a merger, consolidation or
other business combination of the Company that has been approved by the
Company’s board of directors.

 

(b)           Transfers for Estate Planning. Notwithstanding Section 2.01, any
Stockholder who is a natural Person, so long as the applicable transferee
executes a counterpart signature page to this Agreement agreeing to be bound by
the terms of this Agreement applicable to such Stockholder, shall be permitted
to make the following Transfers:

 

i.              any Transfer of shares of Common Stock by such Stockholder to
its Family Group without consideration or to a charitable organization;
provided, that no further Transfer by such member of such Stockholder’s Family
Group or by such charitable organization may occur without compliance with the
provisions of this Agreement; and

 

ii.             upon the death of any Stockholder who is a natural Person, any
distribution of any such shares of Common Stock owned by such Stockholder by the
will or other instrument taking effect at death of such Stockholder or by
applicable laws of descent and distribution to such Stockholder’s estate,
executors, administrators and personal representatives, and then to such
Stockholder’s heirs, legatees or distributees; provided, that a Transfer by such
transferor pursuant to this Section 2.02(b)(ii) shall only be permitted if a
Transfer to such transferee would have been permitted if the original
Stockholder had been the transferor.

 

(c)           Transfers to Affiliates. Notwithstanding Section 2.01, each
Stockholder shall be permitted to Transfer from time to time any or all of the
Common Stock owned by such Stockholder to any of its wholly-owned Affiliates or
to a person or entity wholly owning such Stockholder. Notwithstanding
Section 2.01, Sponsor shall be permitted to Transfer (via a distribution in
accordance with the terms of its operating agreement) from time to time any or
all of the Common Stock owned by Sponsor to any of its members, and any member
of the Sponsor which is an entity shall be permitted to Transfer from time to
time any or all of the Common Stock received by it from the Sponsor to the
beneficial owners of any of its equity, securities or assets, who are parties to
this Agreement or who become party to this Agreement by executing a Joinder
Agreement.

 

(d)           Transfers to Qualified Stockholders. Notwithstanding Section 2.01,
each Qualified Stockholder (as such term is defined in the Amended and Restated
Governing Documents) shall be permitted to Transfer from time to time any or all
shares of Class B Common Stock owned by such Qualified Stockholder to a
Permitted Transferee (as such term is defined in the Amended and Restated
Governing Documents) of such Qualified Stockholder.

 



- 8 -

 

 

(e)           Releases and Permitted Sell-Downs. Notwithstanding Section 2.01:

 

i.              On the one hundred and eightieth (180th) day following the
Effective Date and then every ninety (90) days thereafter (each, a “Lock-Up
Release Date”), one million five hundred thousand (1,500,000) Lock-Up Shares
(such number of shares, as equitably adjusted in respect of any
reclassification, stock dividend, subdivision, combination or recapitalization
of the Common Stock, the “Quarterly Allocation”) of each Stockholder Block shall
be automatically released from the restrictions on Transfer set forth in
Section 2.01(a), pro rata among the members of such Stockholder Block based on
the number of Lock-Up Shares held by them immediately prior to such release;
provided, notwithstanding anything to the contrary in the foregoing, that on
each of the first five (5) Lock-Up Release Dates to occur pursuant to this
Section 2.02(e), the release of restrictions on Transfer set forth in
Section 2.01(a) with respect to the Quarterly Allocation of Accomplice and its
Stockholder Block (x) shall not apply to the Lock-Up Shares held by Accomplice
and its Stockholder Block and (y) shall apply to the Lock-Up Shares held by
WestCap and its Stockholder Block pro rata among the members of such Stockholder
Block based on the number of Lock-Up Shares held by them immediately prior to
such release (for the avoidance of doubt, in addition to such Stockholder
Block’s regular Quarterly Allocation); provided, further, that WestCap may in
its sole discretion waive the application of the foregoing proviso, and in such
event the foregoing proviso shall not apply, with respect to any Quarterly
Allocation(s) (or any part thereof) by sending written notice to Accomplice and
the Company prior to the Lock-Up Release Date in respect of such Quarterly
Allocation(s); and

 

ii.             A Stockholder may not Transfer Lock-Up Shares in a Piggyback
Registration pursuant to Section 5.03 without the consent of the Company;
provided, that any such consent of the Company shall apply with respect to all
Stockholders pro rata based on the number of Lock-Up Shares held by them
immediately prior to such Transfer(s).

 

Section 2.03      Miscellaneous Provisions Relating to Transfers

 

(a)           Legend. In addition to any legends required by Applicable Law,
each certificate representing Lock-Up Shares shall bear a legend substantially
in the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN INVESTORS’
RIGHTS AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY).
NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH INVESTORS’ RIGHTS AGREEMENT.”

 



- 9 -

 

 

(b)           Prior Notice. Prior notice shall be given during the Lock-up
Period to the Company by the transferor of any Transfer of any Common Stock
permitted by Section 2.02(b) through Section 2.02(d). Prior to consummation of
any such Transfer during the Lock-up Period, or prior to any Transfer pursuant
to which rights and obligations of the transferor under this Agreement are
assigned in accordance with the terms of this Agreement, the transferring
Stockholder shall cause the transferee to execute and deliver to the Company a
Joinder Agreement and agree to be bound by the terms and conditions of this
Agreement. Upon any Transfer by any Stockholder of any of its Common Stock in
accordance with the terms of this Agreement and which is made in conjunction
with the assignment of such Stockholder’s rights and obligations hereunder, the
transferee thereof shall be substituted for, and shall assume all the rights and
obligations (as a Stockholder) under this Agreement, of the transferor thereof.

 

(c)           Compliance with Laws. Notwithstanding any other provision of this
Agreement, each Stockholder agrees that it will not, directly or indirectly,
Transfer any of its Common Stock (including any Earnout Shares) except as
permitted under the Securities Act and other Applicable Laws.

 

(d)           Null and Void. Any attempt to Transfer any Common Stock (including
any Earnout Shares) that is not in compliance with this Agreement shall be null
and void ab initio, and the Company shall not, and shall cause any transfer
agent not to, give any effect in the Company’s stock records (as applicable) to
such attempted Transfer and the purported transferee in any such purported
Transfer shall not be treated as the owner of such Common Stock for any purposes
of this Agreement.

 

(e)           Removal of Legends. In connection with the written request of a
Stockholder, following the expiration of the Lock-up Period or in connection
with a release of restrictions on Transfer pursuant to Section 2.02(e), the
Company shall remove any restrictive legend included on the certificates (or, in
the case of book-entry shares, any other instrument or record) representing such
Stockholder’s and/or its Affiliates’ or permitted transferee’s ownership of
Common Stock, and the Company shall issue a certificate (or evidence of the
issuance of securities in book-entry form) without such restrictive legend or
any other restrictive legend to the holder of the applicable shares of Common
Stock upon which it is stamped, if (i) such shares of Common Stock are
registered for resale under the Securities Act and the Registration Statement
for such Company Equity Interests has not been suspended pursuant to
Section 5.04 hereof or as otherwise required by the Securities Act, the Exchange
Act or the rules and regulations of the Commission promulgated thereunder,
(ii) such shares of Common Stock are sold or transferred pursuant to Rule 144,
or (iii) such shares of Common Stock are eligible for sale pursuant to
Section 4(a)(1) of the Securities Act or Rule 144 without volume or
manner-of-sale restrictions. Following the earlier of (A) the effective date of
a Registration Statement registering such shares of Common Stock or (B) Rule 144
becoming available for the resale of such shares of Common Stock without volume
or manner-of-sale restrictions, the Company, upon the written request of the
Stockholder or its permitted transferee and the provision by such person of an
opinion of reputable counsel reasonably satisfactory to the Company and the
Company’s transfer agent, shall instruct the Company’s transfer agent to remove
the legend from such shares of Common Stock (in whatever form) and shall cause
Company counsel to issue any legend removal opinion required by the transfer
agent. Any fees (with respect to the transfer agent, Company counsel, or
otherwise) associated with the removal of such legend (except for the provision
of the legal opinion by the Stockholder or its permitted transferee to the
transfer agent referred to above) shall be borne by the Company. If a legend is
no longer required pursuant to the foregoing, the Company will no later than
five (5) Business Days following the delivery by any Stockholder or its
permitted transferee to the Company or the transfer agent (with notice to the
Company) of a legended certificate (if applicable) representing such shares of
Common Stock and, to the extent required, a seller representation letter
representing that such shares of Common Stock may be sold pursuant to Rule 144,
and a legal opinion of reputable counsel reasonably satisfactory to the Company
and the transfer agent, deliver or cause to be delivered to the holder of such
Company Equity Interests a certificate representing such shares of Common Stock
(or evidence of the issuance of such shares of Common Stock in book-entry form)
that is free from all restrictive legends.

 



- 10 -

 

 

Article III.
REPRESENTATIONS AND WARRANTIES

 

Section 3.01      Representations and Warranties of the Stockholders. Each
Stockholder hereby, severally and not jointly, represents and warrants to the
Company and each other Stockholder as of the date of this Agreement (or, in the
case of a Stockholder executing a Joinder Agreement, as of such date) that:

 

(a)           if such Stockholder is not a natural Person, such Stockholder is
an entity duly organized and validly existing and in good standing under the
laws of the jurisdiction of organization and has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby;

 

(b)          the execution and delivery of this Agreement, the performance by
such Stockholder of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate or other action of such Stockholder, and that such Stockholder has
duly executed and delivered this Agreement;

 

(c)           this Agreement constitutes the legal, valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(d)          the execution, delivery and performance of this Agreement by such
Stockholder and the consummation of the transactions contemplated hereby,
require no action by or in respect of, or filing with, any Governmental
Authority, except as set out in the Merger Agreement or any Ancillary Agreement
(as defined in the Merger Agreement);

 

(e)           the execution, delivery and performance by such Stockholder of
this Agreement and the consummation of the transactions contemplated hereby do
not (i) if such Stockholder is not a natural Person, conflict with or result in
any violation or breach of any provision of any of the organizational documents
of such Stockholder, (ii) conflict with or result in any violation or breach of
any provision of any Applicable Law applicable to such Stockholder, or
(iii) require any consent or other action by any Person under any provision of
any material agreement or other instrument to which the Stockholder is a party
and which has not been obtained prior to or on the date of this Agreement (or,
in the case of a Stockholder executing a Joinder Agreement, as of such date);

 



- 11 -

 

 

(f)           except for this Agreement, the Merger Agreement or any Ancillary
Agreement (as defined in the Merger Agreement), such Stockholder has not entered
into or agreed to be bound by any other agreements or arrangements of any kind
with any other party with respect to any Company Equity Interests, including
agreements or arrangements with respect to the acquisition or disposition of the
Common Stock or any interest therein or the voting of the Common Stock (whether
or not such agreements and arrangements are with the Company or any other
Stockholder); and

 

(g)           such Stockholder has not entered into, and agrees that it will not
enter into, any agreement with respect to its securities that violates or
subordinates or is otherwise inconsistent with the rights granted to the
Stockholders under this Agreement.

 

Section 3.02       Representations and Warranties of the Company and the Target.
Each of the Company and the Target hereby represents and warrants to each
Stockholder that as of the date of this Agreement:

 

(a)           each of the Company and the Target is duly organized and validly
existing and in good standing under the laws of the jurisdiction of organization
and has all requisite power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby;

 

(b)           the execution and delivery of this Agreement, the performance by
the Company and the Target of its obligations hereunder and the consummation of
the transactions contemplated hereby have been duly authorized by all requisite
corporate or other action of the Company and the Target, and the Company and the
Target have duly executed and delivered this Agreement;

 

(c)           this Agreement constitutes the legal, valid and binding obligation
of the Company and the Target, enforceable against the Company and the Target in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(d)          the execution, delivery and performance of this Agreement by the
Company and the Target and the consummation of the transactions contemplated
hereby, require no action by or in respect of, or filing with, any Governmental
Authority, except as set out in the Merger Agreement or any Ancillary Agreement
(as defined in the Merger Agreement);

 

(e)           the execution, delivery and performance by the Company and the
Target of this Agreement and the consummation of the transactions contemplated
hereby do not (i) conflict with or result in any violation or breach of any
provision of any of the organizational documents of the Company or the Target,
(ii) conflict with or result in any violation or breach of any provision of any
Applicable Law or (iii) require any consent or other action by any Person under
any provision of any material agreement or other instrument to which the Company
or the Target is a party;

 



- 12 -

 

 

(f)           except for this Agreement, the Merger Agreement or any Ancillary
Agreement (as defined in the Merger Agreement), neither the Company nor the
Target has entered into or agreed to be bound by any other agreements or
arrangements of any kind with any other party with respect to the Common Stock,
including agreements or arrangements with respect to the acquisition or
disposition of the Common Stock or any interest therein or the voting of the
Common Stock (whether or not such agreements and arrangements are with any
Stockholder); and

 

(g)          neither the Company nor the Target has entered into, and each
agrees that it will not enter into, any agreement with respect to its securities
that violates or subordinates or is otherwise inconsistent with the rights
granted to the Stockholders under this Agreement.

 

Article IV.
TERM AND TERMINATION

 

Section 4.01      Effectiveness. Notwithstanding the date first set forth above
or anything else herein to the contrary, the parties hereto agree that other
than the acknowledgements set forth in Section 6.16(b) which shall be effective
as of the date first set forth above, this Agreement shall not become effective
until the Effective Time, at which time this Agreement shall be effective
automatically without any further action by the parties hereto. In the event
that the Merger Agreement is terminated in accordance with its terms prior to
the Closing, then this Agreement shall be automatically null and void ab initio.

 

Section 4.02      Termination.

 

(a)           This Agreement shall terminate upon the earliest of:

 

i.              the date on which none of the Stockholders hold any Common
Stock;

 

ii.             the dissolution, liquidation, or winding up of the Company; or

 

iii.            upon the unanimous agreement of the Stockholders.

 

(b)           The termination of this Agreement shall terminate all further
rights and obligations of the Stockholders under this Agreement except that such
termination shall not affect:

 

i.              the existence of the Company or the Target;

 

ii.             the obligation of any party to pay any amounts arising on or
prior to the date of termination, or as a result of or in connection with such
termination;

 

iii.            the rights which any Stockholder may have by operation of law as
a stockholder of the Company or the Target (as applicable); or

 

iv.            the rights contained herein which are intended to survive
termination of this Agreement.

 



- 13 -

 

 

(c)          The following provisions shall survive the termination of this
Agreement: this Section 4.02, Section 5.05, Section 6.01, Section 6.02,
Section 6.03, Section 6.04, Section 6.05, Section 6.09, Section 6.10,
Section 6.13. and Section 6.16.

 

Article V. 

Registration Rights

 

Section 5.01       Registration Statement.

 

The Company shall, as soon as practicable after the Closing, but in any event
within thirty (30) days following the Effective Date, file a Registration
Statement under the Securities Act to permit the public resale of all the
Registrable Securities held by the Stockholders from time to time as permitted
by Rule 415 under the Securities Act (or any successor or similar provision
adopted by the Commission then in effect) on the terms and conditions specified
in this Section 5.01 and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective as soon as practicable after the
filing thereof, but in any event no later than the earlier of (i) sixty (60)
days (or one hundred twenty (120) days if the Commission notifies the Company
that it will “review” the Registration Statement) after the Effective Date and
(ii) the tenth (10th) Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be “reviewed” or will not be subject to further
review (such earlier date, the “Effectiveness Deadline”). The Registration
Statement filed with the Commission pursuant to this Section 5.01 shall be on
Form S-1 or such other form of registration statement as is then available to
effect a registration for resale of such Registrable Securities, covering such
Registrable Securities, and shall contain a Prospectus in such form as to permit
any Stockholder to sell such Registrable Securities pursuant to Rule 415 under
the Securities Act (or any successor or similar provision adopted by the
Commission then in effect) at any time beginning on the effective date for such
Registration Statement. A Registration Statement filed pursuant to this
Section 5.01 shall provide for the resale pursuant to any method or combination
of methods legally available to, and requested by, the Stockholders. The Company
shall use its reasonable best efforts to cause a Registration Statement filed
pursuant to this Section 5.01 to remain effective, and to be supplemented and
amended to the extent necessary to ensure that such Registration Statement is
available or, if not available, that another registration statement is
available, for the resale of all the Registrable Securities held by the
Stockholders until all such Registrable Securities have ceased to be Registrable
Securities. As soon as practicable following the effective date of a
Registration Statement filed pursuant to this Section 5.01, but in any event
within three (3) Business Days of such date, the Company shall notify the
Stockholders of the effectiveness of such Registration Statement. When
effective, a Registration Statement filed pursuant to this Section 5.01
(including any documents incorporated therein by reference) will comply as to
form in all material respects with all applicable requirements of the Securities
Act and the Exchange Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading (in the case of any Prospectus
contained in such Registration Statement, in the light of the circumstances
under which such statement is made).

 



- 14 -

 

 

Section 5.02      Underwritten Offering.

 

(a)           In the event that following the expiration of the Lockup Period,
any Stockholder elects to dispose of Registrable Securities under a Registration
Statement pursuant to an Underwritten Offering of all or part of such
Registrable Securities that are registered by such Registration Statement and
reasonably expects aggregate gross proceeds in excess of $75,000,000 (the
“Minimum Amount”) from such Underwritten Offering, then the Company shall, upon
the written demand of such Stockholder (any such Stockholder a “Demanding
Holder” and, collectively, the “Demanding Holders”), enter into an underwriting
agreement in a form as is customary in Underwritten Offerings of equity
securities with the managing Underwriter or Underwriters selected by the Company
after consultation with the Demanding Holders and shall take all such other
reasonable actions as are requested by the managing Underwriter or Underwriters
in order to expedite or facilitate the disposition of such Registrable
Securities; provided, however, that the Company shall have no obligation to
facilitate or participate in more than one (1) Underwritten Offering at the
request or demand of the Sponsor Representative (acting on behalf of Sponsor or
any member of the Stockholder Block as it relates to the Sponsor); provided,
further that if an Underwritten Offering is commenced but terminated prior to
the pricing thereof for any reason, such Underwritten Offering will not be
counted as an Underwritten Offering pursuant to this Section 5.02.

 

(b)           Notice. The Company shall give prompt written notice to each other
Stockholder regarding any such proposed Underwritten Offering, and such notice
shall offer such Stockholder the opportunity to include in the Underwritten
Offering such number of Registrable Securities as each such Stockholder may
request. Each such Stockholder shall make such request in writing to the Company
within five (5) Business Days after the receipt of any such notice from the
Company, which request shall specify the number of Registrable Securities
intended to be disposed of by such Stockholder. In connection with any
Underwritten Offering contemplated by this Section 5.02, the underwriting
agreement into which each Demanding Holder and the Company shall enter shall
contain such representations, covenants, indemnities (subject to Section 5.05)
and other rights and obligations as are customary in underwritten offerings of
equity securities. No Demanding Holder shall be required to make any
representations or warranties to or agreements with the Company or the
Underwriters other than representations, warranties or agreements regarding such
Demanding Holder’s authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by law.

 



- 15 -

 

 

(c)            Reduction of Underwritten Offering. If the managing Underwriter
or Underwriters in an Underwritten Offering, in good faith, advises the Company
and the Demanding Holders that the dollar amount or number of Registrable
Securities that the Demanding Holders desire to sell, taken together with all
Common Stock or other equity securities that the Company or any other
Stockholder desires to sell and the shares of Common Stock, if any, as to which
a Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other stockholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
such securities, as applicable, the “Maximum Number of Securities”), then the
Company shall include in such Underwritten Offering, as follows:

 

i.              first, the Registrable Securities of the Demanding Holders and
other Stockholders who have elected to participate in the Underwritten Offering
pursuant to Section 5.02(a) and Section 5.02(b), pro rata based on the
respective number of Registrable Securities that each Demanding Holder and other
Stockholder has requested be included in such Underwritten Offering and the
aggregate number of Registrable Securities that the Demanding Holders and other
Stockholders have requested be included in such Underwritten Offering that can
be sold without exceeding the Maximum Number of Securities;

 

ii.             second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i), Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities;

 

iii.            third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (i) and (ii), Common Stock or other
equity securities of persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons, pro rata, which can be sold without exceeding the Maximum
Number of Securities.

 

(d)           A Demanding Holder shall have the right to withdraw all or any
portion of its Registrable Securities included in an Underwritten Offering
pursuant to this Section 5.02 for any or no reason whatsoever upon written
notification to the Company and the Underwriter or Underwriters of its intention
to withdraw from such Underwritten Offering prior to the pricing of such
Underwritten Offering and such withdrawn amount shall no longer be considered an
Underwritten Offering; provided, however, that upon the withdrawal of an amount
of Registrable Securities that results in the remaining amount of Registrable
Securities included by the Demanding Holders in such Underwritten Offering being
less than the Minimum Amount, the Company shall cease all efforts to complete
the Underwritten Offering and, for the avoidance of doubt, in the event the
Demanding Holder is the Sponsor Representative, such Underwritten Offering shall
not be considered an Underwritten Offering for purposes of the first proviso set
forth in Section 5.02(a). Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with an Underwritten Offering prior to its withdrawal
under this Section 5.02(d).

 



- 16 -

 

 

Section 5.03       Piggyback Registration Rights.

 

(a)           If at any time the Company proposes to file a Registration
Statement under the Securities Act with respect to an Underwritten Offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into equity securities, for its own account or
for the account of stockholders of the Company (or by the Company and by the
stockholders of the Company including, without limitation, pursuant to
Section 5.02 hereof) on a form that would permit registration of Registrable
Securities, other than a Registration Statement (i) filed in connection with any
employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Stockholders, (iii) for an offering of debt
that is convertible into equity securities of the Company, (iv) for a dividend
reinvestment plan or (v) on Form S-4, then the Company shall give written notice
of such proposed filing to all of the Stockholders as soon as practicable but
not less than ten (10) days before the anticipated filing date of such
Registration Statement, which notice shall (A) describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Stockholders the
opportunity to register the sale of such number of Registrable Securities as
such Stockholders may request in writing within five (5) days after receipt of
such written notice (in the case of an “overnight” or “bought” offering, such
requests must be made by the Stockholders within one (1) Business Day after the
delivery of any such notice by the Company) (such Registration a “Piggyback
Registration”); provided, however, that if the Company has been advised by the
managing Underwriter(s) that the inclusion of Registrable Securities for sale
for the benefit of the Stockholders will have an adverse effect on the price,
timing or distribution of the Common Stock in the Underwritten Offering, then
(A) if no Registrable Securities can be included in the Underwritten Offering in
the opinion of the managing Underwriter(s), the Company shall not be required to
offer such opportunity to the Stockholders or (B) if any Registrable Securities
can be included in the Underwritten Offering in the opinion of the managing
Underwriter(s), then the amount of Registrable Securities to be offered for the
accounts of Stockholders shall be determined based on the provisions of
Section 5.03(c).

 

(b)           Subject to Section 5.03(c), the Company shall, in good faith,
cause such Registrable Securities to be included in such Piggyback Registration
and shall use its commercially reasonable efforts to cause the managing
Underwriter or Underwriters of a proposed Underwritten Offering to permit the
Registrable Securities requested by the Stockholders pursuant to this
Section 5.03 to be included in a Piggyback Registration on the same terms and
conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof. If
no written request for inclusion from a Stockholder is received within the
specified time, each such Stockholder shall have no further right to participate
in such Underwritten Offering. All such Stockholders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
Section 5.03 shall enter into an underwriting agreement in customary form with
the Underwriter(s) selected for such Underwritten Offering by the Company.

 

(c)            If the managing Underwriter or Underwriters in an Underwritten
Offering that is to be a Piggyback Registration, in good faith, advises the
Company and the Stockholders participating in the Piggyback Registration that
the dollar amount or number of shares of Common Stock that the Company desires
to sell, taken together with (i) the shares of Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Stockholders hereunder,
(ii) the Registrable Securities as to which registration has been requested
pursuant to Sections 5.01 and 5.02, and (iii) the shares of Common Stock, if
any, as to which Registration has been requested pursuant to separate written
contractual piggy-back registration rights of other stockholders of the Company,
exceeds the Maximum Number of Securities, then:

 



- 17 -

 

 

i.              If the Registration is undertaken for the Company’s account, the
Company shall include in any such Registration:

 

(A)          first, shares of Common Stock or other equity securities that the
Company desires to sell for the Company’s account, which can be sold without
exceeding the Maximum Number of Securities;

 

(B)           second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Stockholders exercising their rights to register their Registrable Securities
pursuant to Sections 5.02 and 5.03 hereof, pro rata based on the respective
number of Registrable Securities that each Stockholder has requested be included
in such Underwritten Offering and the aggregate number of Registrable Securities
that the Stockholders have requested be included in such Underwritten Offering
that can be sold without exceeding the Maximum Number of Securities;

 

(C)          third, to the extent that the Maximum Number of Securities has not
been reached under the foregoing clauses (A) and (B), shares of Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
piggy-back registration rights of other stockholders of the Company, which can
be sold without exceeding the Maximum Number of Securities

 

ii.             If the Registration is pursuant to a request by persons or
entities other than the Stockholders or the Company, then the Company shall
include in any such Registration

 

(A)          first, shares of Common Stock or other equity securities, if any,
of such requesting persons or entities, other than the Stockholders, which can
be sold without exceeding the Maximum Number of Securities;

 

(B)           second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Stockholders exercising their rights to register their Registrable Securities
pursuant to Sections 5.02 and 5.03 hereof, pro rata based on the respective
number of Registrable Securities that each Stockholder has requested be included
in such Underwritten Offering and the aggregate number of Registrable Securities
that the Stockholders have requested be included in such Underwritten Offering
that can be sold without exceeding the Maximum Number of Securities;

 

(C)          third, to the extent that the Maximum Number of Securities has not
been reached under the foregoing clauses (A) and (B), shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and

 

(D)          fourth, to the extent that the Maximum Number of Securities has not
been reached under the foregoing clauses (A), (B) and (C), shares of Common
Stock or other equity securities for the account of other persons or entities
that the Company is obligated to register pursuant to separate written
contractual arrangements with such persons or entities, which can be sold
without exceeding the Maximum Number of Securities.

 



- 18 -

 

 

iii.            Any Stockholder shall have the right to withdraw from a
Piggyback Registration for any or no reason whatsoever upon written notification
to the Company and the Underwriter or Underwriters (if any) of its intention to
withdraw from such Piggyback Registration prior to the pricing of such
Underwritten Offering. The Company (whether on its own good faith determination
or as the result of a request for withdrawal by persons pursuant to separate
written contractual obligations) may withdraw a Registration Statement filed
with the Commission in connection with a Piggyback Registration at any time
prior to the effectiveness of such Registration Statement. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with the Piggyback Registration
prior to its withdrawal under this Section 5.03.

 

(d)           For purposes of clarity, any Registration effected pursuant to
Section 5.03 hereof shall not be counted as a Registration effected under
Section 5.02 hereof.

 

Section 5.04      Company Procedures.

 

(a)           General Procedures. The Company shall use its commercially
reasonable efforts to effect the Registration of Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as practicable:

 

i.              prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement, and such supplements to
the Prospectus, as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all of such Registrable Shares have been disposed of (if earlier) in
accordance with the intended plan of distribution set forth in such Registration
Statement or supplement to the Prospectus;

 

ii.             prior to filing a Registration Statement or Prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Stockholders included in such Registration, and to one legal
counsel selected by such Stockholders, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
(including each preliminary Prospectus), and such other documents as the
Underwriters and the Stockholders included in such Registration or the legal
counsel for any such Stockholders may request in order to facilitate the
disposition of the Registrable Securities owned by such Stockholders.

 



- 19 -

 

 

iii.            prior to any public offering of Registrable Securities, use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Stockholders included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other Governmental Authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Stockholders included in such Registration
Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify or take any action to which it would be subject
to general service of process or taxation in any such jurisdiction where it is
not then otherwise so subject;

 

iv.            cause all such Registrable Securities to be listed on each
securities exchange or automated quotation system on which similar securities
issued by the Company are then listed;

 

v.             provide a transfer agent or warrant agent, as applicable, and
registrar for all such Registrable Securities no later than the effective date
of such Registration Statement;

 

vi.            advise each seller of such Registrable Securities, promptly after
it shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

 

vii.           at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement furnish a copy thereof to each seller of such Registrable Securities
and its counsel, including, without limitation, providing copies promptly upon
receipt of any comment letters received with respect to any such Registration
Statement or Prospectus;

 

viii.          notify the Stockholders at any time when a Prospectus relating to
such Registration Statement is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement, as then in effect, includes a Misstatement, and
then to correct such Misstatement as set forth in Section 6.04(c) hereof;

 

ix.             permit a representative of the Stockholders (such representative
to be selected by a majority of the participating Stockholders), the
Underwriters, if any, and any attorney or accountant retained by such
Stockholders or Underwriter to participate, at each such person’s own expense,
in the preparation of the Registration Statement, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such representative, Underwriter, attorney or accountant in connection
with the Registration; provided, however, that such representatives or
Underwriters enter into a confidentiality agreement, in form and substance
reasonably satisfactory to the Company, prior to the release or disclosure of
any such information; and provided further, the Company may not include the name
of any Stockholder or Underwriter or any information regarding any Stockholder
or Underwriter in any Registration Statement or Prospectus, any amendment or
supplement to such Registration Statement or Prospectus, any document that is to
be incorporated by reference into such Registration Statement or Prospectus, or
any response to any comment letter, without the prior written consent of such
Stockholder or Underwriter and providing each such Stockholder or Underwriter a
reasonable amount of time to review and comment on such applicable document,
which comments the Company shall include unless contrary to applicable law;

 



- 20 -

 

 

x.             obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Registration which
the participating Stockholders may rely on, in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the
managing Underwriter may reasonably request, and reasonably satisfactory to a
majority-in-interest of the participating Stockholders;

 

xi.            on the date the Registrable Securities are delivered for sale
pursuant to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Stockholders, the placement agent or sales agent, if any, and the Underwriters,
if any, covering such legal matters with respect to the Registration in respect
of which such opinion is being given as the Stockholders, placement agent, sales
agent, or Underwriter may reasonably request and as are customarily included in
such opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Stockholders;

 

xii.            in the event of any Underwritten Offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing Underwriter of such offering;

 

xiii.          make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);

 

xiv.           if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, use its reasonable
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

 

xv.           otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Stockholders, in
connection with such Registration.

 



- 21 -

 

 

(b)           Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the
Stockholders that the Stockholders shall bear all incremental selling expenses
relating to the sale of Registrable Securities, such as Underwriters’
commissions and discounts, brokerage fees, Underwriter marketing costs and,
other than as set forth in the definition of “Registration Expenses,” all
reasonable fees and expenses of any legal counsel representing the Stockholders.

 

(c)           Requirements for Participation in Underwritten Offerings. No
person may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

(d)           Suspension of Sales; Adverse Disclosure. Upon receipt of written
notice from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Stockholders shall forthwith discontinue disposition
of Registrable Securities until he, she or it has received copies of a
supplemented or amended Prospectus correcting the Misstatement (it being
understood that the Company hereby covenants to prepare and file such supplement
or amendment as soon as practicable after the time of such notice), or until he,
she or it is advised in writing by the Company that the use of the Prospectus
may be resumed (any such period, a “Suspension Period”). Notwithstanding the
foregoing obligations, if the filing, initial effectiveness or continued use of
a Registration Statement in respect of any Registration at any time would, in
the good faith judgment of the chief executive officer or chief financial
officer of the Company after consultation with outside legal counsel,
(i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; (iii) require the inclusion in
such Registration Statement of financial statements that are not available to
the Company for reasons beyond the then current control of the Company, or
(iv) render the Company unable to comply with requirements under the Securities
Act or Exchange Act, then the Company shall have the right to delay the filing
or initial effectiveness of, or suspend use of, such Registration Statement (and
any time periods with respect to filing or effectiveness thereof shall be tolled
correspondingly), for a period of not more than one hundred twenty (120) days
after notice to the Stockholders is given; provided, however, that the Company
may not invoke this right more than twice in any twelve (12) month period; and
provided further that, other than an Excluded Registration, the Company shall
not register any securities for its own account or that of any other stockholder
of the Company during the period under which the Company is exercising its
rights under this sentence. In the event the Company exercises its rights under
the preceding sentence, the Stockholders agree to suspend, immediately upon
their receipt of notice from the Company, their use of the Prospectus relating
to any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Stockholders of the
expiration of any period during which it exercised its rights under this
Section 5.04(d).

 



- 22 -

 

 

(e)           Reporting Obligations. As long as any Stockholder shall own
Registrable Securities, the Company, at all times while it shall be a reporting
company under the Exchange Act, covenants to file timely (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Stockholders with
true and complete copies of all such filings. The Company further covenants that
it shall take such further action as any Stockholder may reasonably request, all
to the extent required from time to time to enable such Stockholder to sell
shares of Common Stock held by such Stockholder without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission), including providing any legal opinions. Upon the
request of any Stockholder, the Company shall deliver to such Stockholder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

 

Section 5.05      Indemnification and Contribution

 

(a)           The Company agrees to indemnify, to the extent permitted by law,
each Stockholder, its officers and directors and each person who controls such
Stockholder (within the meaning of the Securities Act) against all losses,
claims, damages, liabilities and expenses (including attorneys’ fees) caused by
any untrue or alleged untrue statement of material fact contained in any
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such Stockholder expressly
for use therein. The Company shall indemnify the Underwriters, their officers
and directors and each person who controls such Underwriters (within the meaning
of the Securities Act) to the same extent as provided in the foregoing with
respect to the indemnification of the Stockholder.

 

(b)           In connection with any Registration Statement in which a
Stockholder is participating, such Stockholder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and, to the
extent permitted by law, shall indemnify the Company, its directors and officers
and agents and each person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees) resulting from any
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Stockholder expressly for use therein;
provided, however, that the obligation to indemnify shall be several, not joint
and several, among such Stockholders of Registrable Securities, and the
liability of each such Stockholder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Stockholder from
the sale of Registrable Securities pursuant to such Registration Statement. The
Stockholders shall indemnify the Underwriters, their officers, directors and
each person who controls such Underwriters (within the meaning of the Securities
Act) to the same extent as provided in the foregoing with respect to
indemnification of the Company.

 



- 23 -

 

 

(c)           Any person entitled to indemnification herein shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel (plus local
counsel) for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. No indemnifying party
shall, without the consent of the indemnified party, consent to the entry of any
judgment or enter into any settlement which cannot be settled in all respects by
the payment of money (and such money is so paid by the indemnifying party
pursuant to the terms of such settlement) or which settlement does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

(d)           The indemnification provided for under this Article V shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Stockholder participating in an offering also agrees to make such
provisions as are reasonably requested by any indemnified party for contribution
to such party in the event the Company’s or such Stockholder’s indemnification
is unavailable for any reason.

 

(e)           If the indemnification provided under Section 5.05 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Stockholder under this Section 5.05(e) shall be limited to the
amount of the net proceeds received by such Stockholder in such offering giving
rise to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in Sections 5.05(a), (b) and (c) above, any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this subsection
Section 5.05(e) were determined by pro rata allocation or by any other method of
allocation, which does not take account of the equitable considerations referred
to in this Section 5.05(e). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 5.05(e) from any person who was not guilty
of such fraudulent misrepresentation.

 



- 24 -

 

 

Section 5.06      Miscellaneous Registration Rights Provisions

 

(a)           Prior to the expiration of the Lock-up Period, as applicable to a
Stockholder, such Stockholder may not assign or delegate such Stockholder’s
rights, duties or obligations under this Agreement, in whole or in part, except
in connection with such Transfer of Registrable Securities pursuant to
Section 2.02.

 

(b)           Other Registration Rights. The Company represents and warrants
that no Person, other than a Stockholder, has any right to require the Company
to register any securities of the Company for sale or to include such securities
of the Company in any Registration filed by the Company for the sale of
securities for its own account or for the account of any other person. Further,
the Company represents and warrants that this Agreement supersedes any other
registration rights agreement or agreement with similar terms and conditions and
in the event of a conflict between any such agreement or agreements and this
Agreement, the terms of this Agreement shall prevail.

 

Article VI.
MISCELLANEOUS

 

Section 6.01       Release of Liability.

 

In the event any Stockholder shall Transfer all of the Common Stock (together
with the transfer or surrender of all Earnout Shares, if any) held by such
Stockholder in compliance with the provisions of this Agreement (including,
without limitation, if accompanied with the assignment of rights and obligations
hereunder, the execution and delivery by the transferee of a Joinder Agreement)
without retaining any interest therein, then such Stockholder shall cease to be
a party to this Agreement and shall be relieved and have no further liability
arising hereunder for events occurring from and after the date of such Transfer,
except in the case of fraud or intentional misconduct.

 

Section 6.02       Notices.

 

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given or made as follows: (a) when delivered in person or by a nationally
recognized overnight courier (with written confirmation of receipt), (b) upon
receipt of confirmation of successful transmission if sent by facsimile or email
or (c) upon receipt if sent by certified or registered mail, return receipt
requested, postage prepaid. Such communication shall (i) if being sent to a
Stockholder, be sent to the address for such Stockholder set forth in the
Company’s books and records, or to such other address or to the attention of
such other person as the Stockholder has specified by prior written notice to
the sending party or (ii) if being sent to the Company, to the addresses
indicated below:

 

Attention: Charlotte Edelman, VP of Legal 

Email:cedelman@skillz.com

 legal@skillz.com

 

with a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP 

1901 L Street N.W. 

Washington, D.C. 20036 

Attn:Christopher Zochowski

 Steve Gavin

 Kyle Gann



Facsimile No.: (202) 282-5100 

Email:czochowski@winston.com

 sgavin@winston.com

 kgann@winston.com

 



- 25 -

 

 

Section 6.03      Interpretation.

 

For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. The
definitions given for any defined terms in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, Exhibits and Schedules mean the Articles and Sections of,
and Exhibits and Schedules attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Exhibits and Schedules referred to herein shall be construed with,
and as an integral part of, this Agreement to the same extent as if they were
set forth verbatim herein.

 

Section 6.04      Headings.

 

The headings and other captions in this Agreement are for convenience and
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.

 



- 26 -

 

 

Section 6.05      Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner so that the transactions contemplated hereby are consummated as
originally contemplated to the fullest extent possible.

 

Section 6.06      Entire Agreement.

 

This Agreement and the Amended and Restated Governing Documents constitute the
sole and entire agreement of the parties with respect to the subject matter
contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency or conflict between this
Agreement and any Amended and Restated Governing Document, the Stockholders and
the Company shall, to the extent permitted by Applicable Law, amend such Amended
and Restated Governing Document to comply with the terms of this Agreement.

 

Section 6.07      Amendment and Modification; Waiver.

 

This Agreement may be amended only by a written instrument signed by each of
(a) the Company, and (b) the Stockholders holding a majority in interest of the
Registrable Securities at the time in question; provided, however, that no such
amendment shall materially adversely change the rights or obligations of any
Stockholder disproportionately generally vis a vis other Stockholders party to
this Agreement without the written approval of such disproportionately affected
Stockholder and provided, further, that no amendment to any provision that
exclusively relates to the Sponsor, its Affiliates or the Sponsor Representative
shall be effective without the written consent of the Sponsor Representative. No
waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. Notwithstanding
anything in this Agreement (or this Section 6.07) to the contrary, the
restrictions on Transfer set forth in Section 2.01 and Section 2.02 of this
Agreement (including the Lock-up Period and the Quarterly Allocation) may (and
may only) be amended, modified or waived with the prior written consent of each
of (i) the Company, and (ii) the Sponsor Representative on behalf of the
Sponsor; provided, that (x) any such amendment, modification or waiver shall not
be more restrictive, taken as a whole, to the Stockholders and (y) no such
amendment, modification or waiver shall be effective unless the terms thereof
apply to all Stockholders pro rata based on the number of Lock-Up Shares held by
them immediately prior to such amendment, modification or waiver.

 



- 27 -

 

 

Section 6.08      Successors and Assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns and
transferees. Neither this Agreement nor any right, benefit, remedy, obligation
or liability arising hereunder may be assigned by any party without the prior
written consent of the other parties, and any attempted assignment without such
consent shall be null and void and of no effect; provided that a Stockholder may
assign any and all of its rights under this Agreement, together with its Common
Stock, to a permitted assignee or transferee in compliance with Article II
hereof (and such transferee or assignee shall be deemed to be a member of the
any of the above mentioned groups to which the transferor belonged).

 

Section 6.09      No Third-Party Beneficiaries.

 

This Agreement is for the sole benefit of the parties hereto and their
respective successors and assigns and transferees and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 6.10      Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of the State of Delaware.

 

Section 6.11      Equitable Remedies.

 

Each party hereto acknowledges that the other parties hereto would be
irreparably damaged in the event of a breach or threatened breach by such party
of any of its obligations under this Agreement and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to an injunction from a court of competent jurisdiction (without any
requirement to post bond) granting such parties specific performance by such
party of its obligations under this Agreement.

 

Section 6.12      Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, email or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 



- 28 -

 

 

Section 6.13      Jurisdiction and Venue; Waiver of Jury Trial.

 

Each party hereto hereby irrevocably consents to the exclusive jurisdiction of
the courts of the State of Delaware and the United States District Court therein
in connection with any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO, AND AGREES NOT TO
REQUEST, TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 6.14      Additional Securities Subject to Agreement

 

Each Stockholder agrees that any other Company Equity Interests which it shall
hereafter acquire by means of a stock split, stock dividend, distribution,
exercise of warrants or options, purchase or otherwise shall be subject to the
provisions of this Agreement to the same extent as if held on the date hereof.

 

Section 6.15      Further Assurances

 

Each party to this Agreement shall cooperate and take such action as may be
reasonably requested by another party to this Agreement in order to carry out
the provisions and purposes of this Agreement and the transactions contemplated
hereby.

 

Section 6.16      Termination of Other Arrangements

 

(a)           On the Effective Date, each of the agreements set forth on
Schedule 1 are and will be automatically terminated without requiring any
further action in connection therewith notwithstanding any provisions purported
to survive a termination thereof.

 

(b)           Each Stockholder that is a stockholder of the Target as of the
date hereof hereby (i) irrevocably and unconditionally waives any rights of
appraisal, dissenter’s rights and any similar rights relating to the Merger
Agreement and the consummation by the Company of the Transactions, including the
Merger (as defined in the Merger Agreement), that such Stockholder may have
under applicable law (including Section 262 of the Delaware General Corporation
Law or otherwise), (ii) agrees to support and not object to the conversion of
the Target’s shares of preferred stock into shares of Target’s Class B common
stock pursuant to the Merger Agreement (and the subsequent exchange into Class A
Common Stock by virtue of the Merger), (iii) irrevocably and unconditionally
waives any and all rights (including any rights under the agreements set forth
on Schedule 1) such Stockholder may have with respect to the conversion of
certain shares of Class A common stock of the Target into shares of Class B
common stock of the Target (and the subsequent exchange into Class A Common
Stock by virtue of the Merger) and the conversion of shares of Class B common
stock of the Target owned by Andrew Paradise and/or his controlled Affiliates
(after giving effect to the conversion contemplated by subclause (ii) above)
into shares of Class A common stock of the Target (and the subsequent exchange
into Class B Common Stock by virtue of the Merger), in each case, pursuant to
the terms of exchange agreements, if any, entered into between such stockholders
of the Target and the Target. Further, each Stockholder hereby waives any and
all rights to receive cash consideration in connection with the transactions
contemplated by the Merger Agreement (including any such right afforded to such
Stockholder under the agreements set forth on Schedule 1), other than the right
to receive the cash consideration set forth in the Merger Agreement.

 

[Remainder of page left intentionally blank]

 



- 29 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:   FLYING EAGLE ACQUISITION CORP.   By:  /s/ Eli Baker Name: Eli Baker
Title: President   TARGET:   SKILLZ INC.   By: /s/ Andrew Paradise Name: Andrew
Paradise Title: CEO

 





 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

STOCKHOLDERS:

 

EAGLE EQUITY PARTNERS II, LLC

 

By:

/s/ Eli Baker

Name: Eli Baker Title:   Managing Member

 

 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

STOCKHOLDERS:

 

  By:

/s/ Scott Delman

Name: Scott Delman

 

 

 

 

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

STOCKHOLDERS:

 

  By:

/s/ Joshua Kazam

Name: Joshua Kazam

 

 

 

 

 

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

STOCKHOLDERS:

 

  By:

/s/ Casey Chafkin

Name: Casey Chafkin

 

 

 

 

 

 

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

STOCKHOLDERS:

 

  By:

/s/ Andrew Paradise

Name: Andrew Paradise Title:   CEO

 

 

Bryn Mawr Trust Company of Delaware,

as Trustee of The Andrew Paradise Dynasty Trust Agreement

By:

/s/ Robert Eaddy

Name: Robert Eaddy Title:   President, BMTCDE

 

 

Bryn Mawr Trust Company of Delaware,

as Trustee of the Jeremy Paradise Dynasty Trust Agreement

By:

/s/ Robert Eaddy

Name: Robert Eaddy Title:   President, BMTCDE

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

STOCKHOLDERS:

 

ATLAS VENTURE FUND IX, L.P. By: Atlas Venture Associates IX, L.P., its General
Partner By: Atlas Venture Associates IX, LLC, its General Partner   By:

/s/ Frank Castellucci

Name: Frank Castellucci Title:   General Counsel & Secretary

 

 

ATLAS VENTURE FUND VIII, L.P. By: Atlas Venture Associates VIII, L.P., its
General Partner By: Atlas Venture Associates VIII, LLC, its General Partner  
By:

/s/ Frank Castellucci

Name: Frank Castellucci Title:   General Counsel & Secretary

 

 

 

 

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

STOCKHOLDERS:

 

BONDERMAN FAMILY LIMITED PARTNERSHIP By: Bond Management GP, LLC, its general
partner   By:

/s/ Clive Bode

Name: Clive Bode Title:   President

 

 

 

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

STOCKHOLDERS:

 

WESTCAP SKILLZ 2020 CO-INVEST, LLC By: WestCap Management, LLC, its Managing
Member   By:

/s/ Laurence A. Tosi

Name: Laurence A. Tosi Title:   Managing Partner

 

 

WESTCAP SKILLZ 2020-A, LLC By: WestCap Strategic Operator Fund, L.P., its
Managing Member By: WestCap Strategic Operator Fund GP, Limited, its Managing
Member   By:

/s/ Laurence A. Tosi

Name: Laurence A. Tosi Title:   Managing Partner

 

 

WESTCAP SKILLZ, LLC By: WestCap Management, LLC, its Managing Member   By:

/s/ Laurence A. Tosi

Name: Laurence A. Tosi Title:   Managing Partner

 



 

 

 

EXHIBIT A

 

JOINDER AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Eighth
Amended and Restated Investors’ Rights Agreement dated as of September 1, 2020
(as the same may be amended from time to time, the “Investors’ Rights
Agreement”) among Flying Eagle Acquisition Corp., a Delaware corporation (the
“Company”), Skillz Inc., a Delaware corporation (the “Target”), and the
Stockholders (as defined thereto).

 

Capitalized terms used, but not defined, herein shall have the meaning ascribed
to such terms in the Investors’ Rights Agreement.

 

The Joining Party hereby acknowledges and agrees that, by its execution of this
Joinder Agreement, the Joining Party shall be deemed to be a party under the
Investors’ Rights Agreement as of the date hereof and shall have all of the
rights and obligations of the Stockholder from whom it has acquired the Common
Stock (to the extent permitted by the Investors’ Rights Agreement) as if it had
executed the Investors’ Rights Agreement. The Joining Party hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Investors’ Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date: _________________, 20[ ]

 

[NAME OF JOINING PARTY]

 

By:     Name:   Title:       Address for Notices:       AGREED ON THIS [ ] day
of [ ], 20[ ]:       By:     Name:   Title:      





 

 

SCHEDULE 1

 

TERMINATED CONTRACTS

 

Agreement Name 1. Seventh Amended and Restated Investors’ Rights Agreement,
dated April 15, 2020 by and among the Target and certain of its stockholders 2.
Seventh Amended and Restated Right of First Refusal and Co-Sale Agreement, dated
April 15, 2020, by and among the Target and certain of its stockholders 3. Sixth
Amended and Restated Voting Agreement, dated April 15, 2020, by and among the
Target and certain of its stockholders 4. Registration Rights Agreement, dated
March 5, 2020, by and among the Acquiror, Eagle Equity Partners II, LLC and the
other holders party thereto 5. Letter Agreement, dated March 5, 2020, by and
among Acquiror, its officers, its directors and Eagle Equity Partners II, LLC

 

[Signature Page to PubCo IRA]

 





 